Order filed October 8, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00124-CV
                                    ____________

           TEXAS CONSTRUCTION SPECIALISTS, L.L.C., Appellant

                                        V.

                        SKI TEAM VIP, L.L.C., Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-68662

                                    ORDER

      Appellant’s brief was due September 10, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 9, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.